Digitally signed by
                                                                                 Reporter of Decisions
                               Illinois Official Reports                         Reason: I attest to the
                                                                                 accuracy and
                                                                                 integrity of this
                                                                                 document
                                       Supreme Court                             Date: 2018.01.30
                                                                                 11:33:34 -06'00'




                      Chultem v. Ticor Title Insurance Co., 2017 IL 120448




Caption in Supreme        DOLJIN CHULTEM et al., Appellants and Cross-Appellees, v.
Court:                    TICOR TITLE INSURANCE COMPANY et al., Appellees and
                          Cross-Appellants.



Docket No.                120448



Filed                     May 18, 2017
Rehearing dismissed       September 25, 2017



Decision Under            Appeal from the Appellate Court for the First District; heard in that
Review                    court on appeal from the Circuit Court of Cook County, the Hon. Mary
                          L. Mikva, Judge, presiding.



Judgment                  Appeal dismissed.


Counsel on                Todd A. Smith and Joseph A. Power, Jr., of Power Rogers & Smith,
Appeal                    PC, Stephen M. Tillery, George A. Zelcs, and John A. Libra, of Korein
                          Tillery LLC, and Myron M. Cherry and Jacie Zolna, of Myron M.
                          Cherry & Associates, LLC, all of Chicago, for appellants.

                          Craig C. Martin, Michael T. Brody, and Elin I. Park, of Jenner &
                          Block LLP, Timothy M. Frey, of Skadden Arps, Slate, Meagher &
                          Flom, both of Chicago, Scott C. Lascari, of Fidelity National Title &
                          Chicago Title, of Carol Stream, and Robert J. Fogarty, Erica L.
                          Calderas, and Dennis R. Rose, of Hahn Loeser & Parks LLP, of
                          Cleveland, Ohio, for appellees.
     PER CURIAM
                                             OPINION

¶1       In this case, one Justice of this court has recused himself, and the remaining members of
     the court are divided so that it is not possible to secure the constitutionally required
     concurrence of four judges for a decision (see Ill. Const. 1970, art. VI, § 3). Accordingly, the
     appeal is dismissed. The effect of this dismissal is the same as an affirmance by an equally
     divided court of the decision under review but is of no precedential value. See Perlman v. First
     National Bank of Chicago, 60 Ill. 2d 529, 530 (1975).
¶2       THOMAS, J., took no part.




                                                -2-